This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 32,390

 5 MELISSA ZUNIE,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 8 Louis E. DePauli, Jr., District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Steven F. Seeger
15 Gallup, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1        The State appealed from an order suppressing evidence. On October 23, 2012,

2 we issued a notice of proposed summary disposition, proposing to affirm. The State

3 has filed a response with this Court indicating that it will not be filing a memorandum

4 in opposition.

5        Accordingly, for the reasons stated in the notice of proposed summary

6 disposition, we affirm.

7        IT IS SO ORDERED.




8                                         __________________________________
9                                         JONATHAN B. SUTIN, Judge

10 WE CONCUR:


11 _________________________________
12 RODERICK T. KENNEDY, Judge


13 _________________________________
14 LINDA M. VANZI, Judge




                                             2